Citation Nr: 1812454	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-40 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1958 to June 1960. This current matter comes before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. By November 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the November 2009 RO rating decision, but did not appeal that decision which thus became final. 

2. New evidence has been received since the November 2009 RO rating decision, which relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3. Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is likely related to noise exposure in active service.  

4. Resolving reasonable doubt in favor of the Veteran, his tinnitus is likely related to noise exposure in active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final November 2009 RO rating decision, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received since the final November 2009 RO rating decision, and the claim for service connection for tinnitus is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3. Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

4. Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further discussion, or action, is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. New and Material Evidence

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were it to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By the November 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, based on findings that the competent medical evidence did not show complaints, treatment, or diagnoses of the claimed conditions in service, nor did the evidence show that either condition was incurred in or related to service.  The Veteran did not appeal the November 2009 rating decision, and it became final.  It is the last final disallowance of these claims. 

The evidence of record at the time of the November 2009 rating decision included service records showing that the Veteran's military occupational specialty (MOS) involved field artillery basic and that he was assigned to the 1st Howitzer Battalion (105mm) of the 8th Artillery.  VA treatment records showed that he had bilateral hearing loss disability (38 C.F.R. § 3.385) as of March 2008.  In a July 2009 statement, the Veteran indicated that after service, in 1960, he began treatment at the Veterans Hospital because he felt that he was losing hearing in the left ear.

Evidence submitted after the November 2009 RO rating decision includes a VA examination, VA treatment records, and the Veteran's statements.  On the VA examination in December 2014, the Veteran claimed that his hearing loss and tinnitus were due to his duties in service because his MOS was in artillery.  He reported having tinnitus in both ears, but could not indicate the onset.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by noise exposure or acoustic trauma during service.  The examiner noted that service treatment records showed normal hearing tests at separation, noting that these were whispered voice tests which, when normal, excluded the presence of a significant hearing deficit affecting communication.  The examiner also noted that there were no complaints of hearing loss documented in a service, or after release from service, and that VA medical records were silent for any audiological treatment/care for hearing loss until March 2008, at which time bilateral mixed hearing loss was identified.  The examiner explained that it was well established in medical literature that exposure to high levels of noise causes either immediate hearing loss (such as in cases of noise/acoustic trauma) or progressive hearing deficits during prolonged periods of exposure during military service, but that retroactive effects in hearing were not expected so many years after exposure to military noise.  The examiner noted that the Veteran was also requesting service connection for tinnitus, 54 years after service; that he had a diagnosis of clinical hearing loss; and that tinnitus was known to be a symptom associated with hearing loss.  

In a July 2016 substantive appeal (VA Form 9), the Veteran reported that as an assistant gunner in service he was exposed to high frequency artillery noises with weapons during practice and that he was never given ear protection.  He reported that ever since then he has had hearing loss and continuous ringing in his ears.  

The Board notes that the evidence received since November 2009 is new, in that the substance of the evidence was not previously considered.  Further, in light of Shade v. Shinseki, the Board finds that the Veteran's statements to the effect that he has had hearing loss and tinnitus since service relate to unestablished facts that may provide a reasonable possibility of substantiating his claim.  Thus, new and material evidence has been received since the November 2009 RO rating decision, and the claims for service connection for bilateral hearing loss and for tinnitus should be and are hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The lack of any evidence showing that the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing completed in 2008 and 2014 confirm that the Veteran has bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385. With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of hearing loss and tinnitus. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) involved field artillery basic and that he was assigned to the 1st Howitzer Battalion (105 mm) of the 8th Artillery.  His reports of noise exposure in service are consistent with the facts and circumstances of his service.  38 U.S.C. § 1154(a).  Accordingly, the Board finds that in-service noise trauma is established.

As noted above, a VA examiner in 2014 opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by noise exposure or acoustic trauma during service.  In rendering this opinion, the VA audiologist reviewed the claims folder and prior VA examinations, and included several points in the rationale.  However, after reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current hearing loss and tinnitus are related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing or tinnitus complaints and a 48-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing problems.  In addition, the VA audiologist concluded that the Veteran's hearing loss and tinnitus were not a result of military noise exposure.

While the Board cannot ignore or disregard the VA audiologist's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the VA opinion is problematic for two reasons.  First, the VA audiologist seemed to rely primarily on the Veteran having normal hearing at discharge from service, as well as no complaints of hearing loss in service or after service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Second, in providing the negative opinion, the audiologist did not consider the Veteran's competent assertions of having hearing loss and tinnitus symptoms since service. As the opinion is not adequate, it does not assist the Board or the Veteran in resolving these claims and cannot serve as the basis of a denial. 

Moreover, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and of his competent descriptions of impaired hearing and tinnitus since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This supporting evidence places the pertinent record in relative equipoise.  The Board finds that it is not possible to determine to what extent the Veteran's hearing loss and tinnitus may be attributed to noise exposure in service versus some other etiology.  Some doubt remains as to whether at least some of the Veteran's hearing loss and tinnitus is attributable to service, as opposed to some other cause.  Thus,  the Board resolves reasonable doubt in favor of the Veteran and grants service connection for hearing loss and tinnitus.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


